Citation Nr: 1241771	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  99-22 388A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for blurred vision, including as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder. 


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from March 1986 to July 1986, from September 1988 to January 1990, and from November 1990 to February 1991.  Service in Southwest Asia during the Persian Gulf War is demonstrated by the evidence of record.

This case initially came before the Board of Veterans' Appeals (the Board) on appeal from a May 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (the RO).  The Board notes that throughout the course of this appeal, jurisdiction over the Veteran's claims file has been in the hands of various ROs at different times due to the Veteran's changes in residence and internal VA procedures relating to the handling of claims based on Persian Gulf War service and undiagnosed illness.  As a result, the Veteran's claim was initially decided by the Little Rock RO, but has also at times been developed by ROs in Nashville, Tennessee; Roanoke, Virginia; and Atlanta, Georgia.  The Atlanta RO currently has jurisdiction over the claims file.

The extensive procedural history of this case is worthy of review.  In pertinent part, the Veteran filed an initial claim of entitlement to service connection in August 1994 for what he identified at the time as a psychotic disorder and fatigue.  In a September 1994 statement, he added manic depression, night sweats, headaches,  and blurred vision to the list of ailments for which service connection was sought.  Service connection for blurred vision was claimed both on a direct basis and as secondary to an undiagnosed illness stemming from Persian Gulf War service. 

In pertinent part, the RO denied service connection for a psychotic disorder and blurred vision in a May 1996 rating decision.  Shortly after issuing this decision, the RO informed the Veteran that it would reconsider his claims, which, in a May 1998 rating decision, the RO re-characterized as service connection for bipolar disorder (claimed as confusion, depression, psychosis, night sweats, headaches, and fatigue) and blepharitis (claimed as blurred vision).  Service connection for each of these conditions was denied by the May 1998 rating decision.  The Veteran subsequently perfected an appeal for the denials of service connection.

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for a "psychotic disorder" specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including bipolar disorder, schizoaffective disorder, and depression.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder.  See Clemons, 23 Vet. App. 1 (2009).  However, the Board notes that service connection was previously separately denied for posttraumatic stress disorder (PTSD) in August 2006.  There has been no indication that the Veteran is now pursuing an application to reopen such a claim or that a claim to reopen has been entertained by the RO.  References herein should thus be taken to mean any psychiatric disability other than PTSD, which was previously denied in 2006.

The Board subsequently remanded the case, most recently in March 2012, for further notification, evidentiary development, and adjudication.  In the March 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examinations and then re-adjudicate the claims.  The AOJ scheduled the Veteran for VA examinations in April 2012.  The Veteran was then provided a supplemental statement of the case (SSOC) in September 2012, in which the AOJ again denied the Veteran's service connection claims.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at hearings at the RO in July 2008 and April 2010.  Transcripts of these hearings have been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's claimed blurred vision has been attributed to a known clinical diagnosis of blepharitis.  

3.  The Veteran did not complain of blurred vision in service; blepharitis was not diagnosed during active duty and is not causally or etiologically related to such service.  

4.  Any acquired psychiatric disorder from which the Veteran currently suffers is not related to military service or an event of service origin.


CONCLUSIONS OF LAW

1.  A disability manifested by blurred vision was not incurred in, or aggravated by, active service, and is not the result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2012).

2.  The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000, during the pendency of the Veteran's appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  In this respect, through June 2004 and March 2012 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the June 2004 and March 2012 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned June 2004 and March 2012 notice letters.  In addition, the Veteran was provided notice regarding an award of an effective date and rating criteria in the March 2012 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  [In this regard, the Board notes that the timing defect of the March 2012 letter was cured by the AOJ's subsequent re-adjudication of the Veteran's claims in September 2012.]  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  To that end, the Board notes initially that review of the Veteran's claims file reflects that a response to the RO's request for records stated that the Veteran's service treatment records are largely unavailable.  The RO has made formal findings on the unavailability of these records and determined that any further attempts to obtain the records would prove futile.  In addition, the Veteran has been notified of the unavailable records and has been requested to provide copies of any of the requested records, as well as alternate evidence, pursuant to 38 C.F.R. § 3.159(e) (2012).  

In addition, the Veteran underwent VA examinations in August 1995, October 1997, March 1998, January 2009, and April 2012; reports of those examinations are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case concerning the Veteran's claim for service connection for blurred vision are collectively adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiner conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for blurred vision has been met.  38 C.F.R. § 3.159(c)(4).  In addition, regarding his claim for an acquired psychiatric disorder, the Veteran was scheduled for VA examination in April 2012 but failed to report to the scheduled examination. See 38 C.F.R. § 3.655 (2012) (when entitlement to the benefit sought cannot be granted without an examination, and the claimant fails to appear without good cause, an original claim shall be rated based on the evidence of record).

Records of the Veteran's private and VA medical treatment have been associated with the file, as have records pertaining to his application for benefits from the Social Security Administration (SSA).  The Veteran has been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  The Veteran has also testified before the undersigned Veterans Law Judge.  Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran claims that he currently has a disorder manifested by blurred vision, in part due to undiagnosed illnesses under 38 U.S.C.A. § 1117.  Accordingly, the Board has considered the Veteran's claim for service connection for blurred vision on both a direct basis and as a result of an undiagnosed illness.  The Veteran also contends that he has an acquired psychiatric other than PTSD that is a direct result of his time on active duty.

A.  Blurred Vision

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In addition, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317 (2012).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Here, the Veteran's personnel records reflect service in Southwest Asia during the Persian Gulf War.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

Relevant medical evidence of record consists of the Veteran's available service treatment records, records of his post-service treatment with private and VA treatment providers, and reports of VA examinations conducted in August 1995, January 2009, and April 2012.  Review of the Veteran's service treatment records reveals that the available service treatment records are silent as to any complaints of or treatment for eye problems.  Similarly, although he answered "Yes" when asked if he experienced eye problems at his January 1990 separation report of medical history, the Veteran was found to have normal eyes at his January 1990 separation medical examination.  Post-service medical records reflect that the Veteran has complained on multiple occasions of blurred vision, including at January 2000 and June 2002 VA treatment visits.  However, at a September 2005 VA treatment visit, the Veteran reported that he did not experience any blurred vision.  Private treatment records reflect that the Veteran was treated in March 1991 for complaints of blurred vision following being struck in the head with a wine bottle.  No diagnosis was assigned at the time.  Private treatment records first document a diagnosis of blepharitis in September 1997.  

The Veteran was given VA examination in August 1995, January 2009, and April 2012 in conjunction with his service connection claim.  Report of the August 1995 examination reflects that the Veteran complained of blurred vision; however, no diagnosis was assigned.  Report of the January 2009 examination reflects that the examiner acknowledged the Veteran's complaints of blurred vision and assigned a diagnosis of "intermittent blurry vision ... more likely than not due to mild/trace Blepharitis."  The examiner opined that the blepharitis is not likely related to service but did not offer an explanation for that opinion.  Thus, pursuant to the Board's March 2012 remand, the Veteran again underwent VA examination in April 2012.  Report of that examination reflects that the examiner acknowledged the Veteran's complaint of blurred vision and diagnosed him with bilateral blepharitis.  In opining that the Veteran's diagnosed blepharitis is not as likely as not related to service, the examiner noted that blepharitis is an "extremely common condition of the eyelids" and is "ubiquitous in the general population."  The examiner further noted that blepharitis causes symptoms such as blurred vision that are "a nuisance" but does not lead to any permanent or progressive eye damage.  

The Veteran has also testified before a Decision Review Officer (DRO) at the RO in February 1999, and before the undersigned Veterans Law Judge at hearings in August 2006 and April 2010.  In addition, he has submitted multiple written statements concerning this claim.  At the February 1999 DRO hearing, the Veteran initially stated that he had experienced blurred vision for two years.  However, at a later point during that hearing, the Veteran also contended that he believed he may have had vision problems since service.  Similarly, during the hearings before the undersigned Veterans Law Judge, the Veteran contended that he had experienced blurred vision since his separation from service.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for blurred vision under the presumptive provisions relating to Persian Gulf claims.  To whatever extent the Veteran has at any point suffered from a disability manifested by blurred vision, these symptoms have been ascribed to a known diagnosis of blepharitis-which precludes service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.)  Indeed, in this regard, the Board notes that the Veteran's April 2012 VA examiner specifically found the Veteran's complained-of symptoms to be fully accounted for by his diagnosis of bilateral blepharitis.

The Board does not doubt the sincerity of the Veteran's belief that he has blurred vision due to undiagnosed illness related to his service in Southwest Asia.  However, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The April 2012 VA examiner clearly took into account the Veteran's complaints and arrived at medical conclusions contrary to his claim and attributed his claimed symptoms to a known clinical diagnosis of blepharitis, which is not a qualifying illness as defined by 38 C.F.R. § 3.317.  The Board relies on the medical treatment provider's opinions in this case as they are based on objective evidence, his medical expertise, and the Veteran's assertions. 

In short, the Board finds that the Veteran's claimed symptoms of blurred vision have been fully attributed to a clinical diagnosis that is not a qualifying chronic disability under § 1117.  Thus, the theory that the Veteran has undiagnosed illnesses or a medically unexplained chronic multi-symptom illness manifested by blurred vision that is related to his service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that the Veteran's claim on appeal must be denied under 38 C.F.R. §  3.317.  

The Board further notes that, in cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  In this regard, upon further review of the record, the Board finds that there is no competent evidence medically relating any current blepharitis to military service.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claim for service connection for blurred vision must be denied on a direct basis.  As noted above, the Board acknowledges that the Veteran has stated, both at his DRO hearing and when testifying before the undersigned Veterans Law Judge, that he first experienced problems with blurred vision in service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.

The Board concedes that the Veteran currently has bilateral blepharitis.  However, none of the Veteran's treatment providers has provided an opinion that this disability is related to service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence etiologically linking the Veteran's current blepharitis to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such the relationship between his current complaints and military service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for blurred vision.  The Board has considered the Veteran's assertions that he has a disability manifested by blurred vision that is related to service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  He is competent to say that he experienced pain or other symptoms in service and experiences such symptoms currently, but not to say what the chronic diagnosis is, if any.  While he is competent to report symptoms observable to a layperson (such as pain), a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board thus concludes that a preponderance of the evidence is against his claim.

The Board acknowledges that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran has contended that he has suffered from blurred vision since service, the Board finds persuasive that, aside from a single incident in service in which he complained of "eye problems" that were not diagnosed, there is no notation in the entirety of the service treatment record concerning any such disability or any symptoms that might be associated with such disorder.  Likewise, with the exception of an incident when he was struck with a wine bottle in May 1991, there is no medical evidence demonstrating that before he sought treatment with VA providers for what he identified as blurred vision in 1995, he had complained of any such disability to any medical professional at any time since his separation from service.  Further, the Board notes that the VA examiner considered the Veteran's claimed symptomatology and nevertheless found his diagnosed disorder not to be related to his time on active duty.

To the extent that the Veteran may have contended that he has had problems with blurred vision since service, the Board finds further that the record does not support such a notion.  The Board concedes that the Veteran's current treatment records confirm current blepharitis, but concludes that there is no competent medical evidence, or credible lay evidence, relating any such disorder to service.  Regardless of his claim that he started having problems shortly after service in 1993, the Board finds compelling the Veteran's statement at a September 2005 VA treatment visit that he was not in fact experiencing any eye problems.  Similarly, although at one point the Veteran stated at his 1999 DRO hearing that he had experienced blurred vision since service, he also stated at that hearing that his symptoms of blurred vision began only two years prior, or in 1997-many years after his separation from active duty.  In addition, the Board finds telling the absence of any such complaints during active duty.  The absence of any indication of any such problems in the record until years after service also supports the conclusion that the Veteran was not experiencing such problems during service or shortly thereafter.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) (regarding credibility of Veteran's uncorroborated statements) & Swann v. Brown, 5 Vet. App. 229, 231 (1993) (holding that a Veteran's allegations must be viewed in the proper context; specifically, he is seeking monetary benefits, which has a significant impact on the probative value of his allegations).  Thus, the Board finds that the Veteran's claims of experiencing such problems since service are not credible.  

B.  Acquired Psychiatric Disorder

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2012).

Regarding diagnosis of the Veteran's mental disabilities, the Board notes initially that the Veteran was not treated in service for any psychiatric complaints and was noted to be normal psychologically at his January 1990 separation medical examination.  He was further found to have no psychiatric disorder at a mental status evaluation conducted in February 1991.  Post-service private treatment records reflect that the Veteran has been diagnosed with multiple acquired psychiatric disorders since service.  He was first diagnosed with schizoaffective disorder at psychiatric evaluations conducted in August and September 1993 pursuant to a claim for disability benefits for the Social Security Administration.  He was diagnosed with manic depression at a private treatment visit in October 1994.  The diagnosis was changed to psychosis and depression not otherwise specified in December 1994.   Further private treatment records, however, document that in October 2004 the Veteran was found to have a personality disorder but no acquired psychiatric disorder; to the contrary, his private psychiatrist found him to be malingering and stated that the Veteran had been "demanding, manipulative, threatening, and litigious to the point that I had to discharge him from treatment."  At a June 1995 VA treatment visit, the Veteran was diagnosed with major depressive disorder with psychotic features.  Later diagnoses of schizoaffective disorder from VA treatment providers were assigned in May 2002, August 2005, July 2006, and October 2009.  

In addition, the Veteran underwent VA psychiatric examination in August 1995 and October 1997.  At the August 1995 VA examination, the Veteran was diagnosed with schizophrenia, but no etiological opinion was provided.  The October 1997 VA examiner diagnosed the Veteran with bipolar disorder in a March 1998 addendum, but again no etiological opinion was provided.  To correct this deficit, the Veteran was scheduled to undergo additional VA psychiatric examination in April 2012.  However, he failed to report for this examination.  

The Veteran has also submitted statements to VA in support of his service connection claim and has testified before the undersigned Veterans Law Judge.  To that end, the Veteran stated at his August 2006 hearing before the undersigned Veterans Law Judge that he first experienced psychiatric problems following racial discrimination while on active duty.  He repeated these contentions at the April 2010 hearing before the undersigned Veterans Law Judge.  Similarly, in the 1999 hearing before a DRO at the RO, the Veteran stated that he first sought psychiatric treatment in 1992, shortly after his separation from active duty.  The Veteran has also submitted statements from friends and family members dated in 1996 that address his changed attitude and behavior following his time in service.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD.  The Board concedes that the record confirms that the Veteran currently suffers from what has been most consistently diagnosed as schizoaffective disorder.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, the Veteran's service treatment records are completely silent as to treatment for psychiatric complaints.  To the contrary, he was specifically found not to experience any psychiatric disorders when evaluated in February 1991.  Furthermore, the Board finds persuasive the absence of probative medical evidence to support a finding of a nexus between the Veteran's service and his current schizoaffective disorder.  In that connection, the Board notes that the only evidence to support the Veteran's claim is his own contentions; no medical evidence provides an etiological link between his currently diagnosed schizoaffective disorder and service.  In that regard, as discussed in more detail below, the Board finds that the Veteran's contentions as to the onset of his psychiatric symptoms during service are not credible.  

The Board acknowledges that the Veteran has contended that he first experienced psychiatric symptoms while in service.  In this regard, the Board notes that in order for the Veteran's claim of service connection for an acquired psychiatric disorder to be granted, the record would have to contain competent and credible evidence linking his current disability to his military service.  However, as discussed in more detail below, the VA examinations obtained regarding the Veteran's psychiatric claim in August 1995 and October 1997 were inadequate, as they failed to address the etiology of the Veteran's acquired psychiatric disorder.  Thus, the Veteran was scheduled for an additional VA examination in April 2012, with the goal of obtaining evidence concerning the etiology of his current complaints.  However, he failed to report for this examination, thus depriving VA of the opportunity to obtain information relevant to his claim.

As noted above, in this instance, the Veteran's report of continuity of symptomatology of psychiatric symptoms is not supported by the evidence.  In that connection, the Board notes that the Veteran was noted in his January 1990 separation report of medical examination to have a normal psychiatric system, despite his having complained of "excessive worry" during a medical history report conducted at that time.  Similarly, at a February 1991 mental status examination, the Veteran was specifically found to have no psychiatric disorders.  Consequently, the Board finds that the contemporaneous evaluation of the Veteran's psychological state during service outweighs the later evidence from the Veteran and his friends concerning the onset of his psychiatric symptoms.  This in-service evidence also contradicts the Veteran's version of events regarding the continuity of symptomatology of his acquired psychiatric disorder.  Thus, the Board finds that it cannot be concluded that the Veteran had an acquired psychiatric disorder that began in service and has continued without interruption to the present.  In addition, the Board notes that the Veteran's private psychiatrist found in October 2004 that the Veteran was "malingering" and "manipulative" to the point that treatment had to be discontinued.  Consequently, the Board finds that, to the extent that the Veteran has asserted that he developed an acquired psychiatric disorder while on active duty that has continued to the present, that assertion is not credible. 

The Board sought further medical opinion evidence in this case.  In that regard, the Court has emphasized that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, the duty to assist has been frustrated by the Veteran's failure to report for a VA examination needed to produce evidence essential to his claim for service connection.  If the Veteran believes he is entitled to service connection for an acquired psychiatric disorder, he must at least fulfill his minimal obligation of reporting for a VA medical examination when it is scheduled.  As already noted, when entitlement to an original compensation claim cannot be established without a VA examination and a claimant, without good cause, fails to report for such an examination, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655.  As discussed above, and because the Veteran's statements of continuity are not credible, there is simply no evidence of record to support a finding that the Veteran's current psychiatric disorder, however diagnosed, is traceable to his active military service.  As the Veteran has failed to report to a VA examination without showing good cause, and without any medical evidence to support his claim, the Board has no alternative but to deny the Veteran's claim.  See Kowalski, 19 Vet. App. at 176 (holding that appellant's refusal to undergo a VA examination was addressed appropriately by 38 C.F.R. § 3.655(b)).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As the greater weight of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  On the basis of this analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for direct service connection and for service connection under § 1117 for blurred vision.  The Board further finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD.  For all the foregoing reasons, the Veteran's claims for service connection must be denied.  


ORDER

Entitlement to service connection for blurred vision, to include as a result of an undiagnosed illness, is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


